 

CLERKS OFFICE U.S. DIST. COURT

 

 

 

 

 
 

AT ROANOKE, VA
AO 466 (Rev, 01/12) Waiver of Rule 32.1 Hearing (Violation of Probation or Supervised Release) FILED
UNITED STATES DISTRICT COURT MAY 1 4 201
for the JULIA C.E
Western District of Virginia BY:
United States of America ) .
v. ) Case No. 7:18-MJ-00149
. aun )
Brian David Hill ) Charging District’s Case No. 1:13-
Defendant )

WAIVER OF RULE 32.1 HEARING
(Violation of Probation or Supervised Release)

I understand that I have been charged with violating the conditions of probation or supervised release in a case

pending in another district, the (name of other court) Middle District of North Carolina

 

I have been informed of:the charges and of my rights to:
Q) retain counsel or request the assignment of counsel ifI am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of certified copies of the judgment, warrant, and warrant application, or reliable electronic
copies of them if the violation is alleged to have occurred in another district;

(4) a preliminary hearing to determine whether there is probable cause to believe a violation occurred if ]
will be held in custody, and my right to have this hearing in this district if the violation is alleged to
have occurred in this district; and

(5) a hearing on the government’s motion for my detention in which I have the burden to establish my
eligibility for release from custody.

I agree to waive my right(s) to:

0 an identity hearing and production of the judgment, warrant, and warrant application.

qa a preliminary hearing.

ag a detention hearing.

q an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary

or detention hearing to which I may be entitled in this district. I request that those hearings be held in
the prosecuting district, at a time set by that court. .

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

pending against me. /
Sein GILL

Defendant's signature
“4 Signature of defendant's attorney

J A
Printed name of defendant's attorney

Date: 05/14/2019 |

 

 

4
Case 7:18-mj-00149-RSB Document 24 Filed 05/14/19 Page1of1i PagelD Z atm

Case 1:13-cr-00435-TDS Document 176-4 Filed 05/15/19 Pane 1 of 1
